SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 June 5, 2012 Date of Report (Date of earliest event reported) FBR & CO. (Exact Name of Registrant as Specified in its Charter) Virginia (State or Other Jurisdiction of Incorporation) 001-3351820-5164223 (Commission File Number)(IRS Employer Identification No.) 1001 Nineteenth Street North Arlington, VA 22209 (Address of Principal Executive Office) (Zip Code) (703) 312-9500 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. (a)The Annual Meeting of Shareholders of FBR & Co. was held on June 5, 2012. (b)The results of the matters submitted to a shareholder vote at the annual meeting were as follows: 1.Proposal 1Shareholders elected the eight director nominees named in the Proxy Statement: Nominee Votes in Favor Votes Withheld Broker Non-votes Reena Aggarwal Richard J. Hendrix Thomas J. Hynes, Jr. Adam J. Klein Richard A. Kraemer Ralph S. Michael, III Thomas S. Murphy Jr. Arthur J. Reimers 2.Shareholders approved an amendment to the Amended and Restated Articles of Incorporation to effect a reverse stock split of the issued and outstanding shares of common stock of the company at a reverse stock split ratio of 1-for-4, 1-for-8, or some ratio between those two ratios, as may be selected by the Board of Directors within 12 months of the date of the annual meeting. Votes in Favor Votes Against Votes Abstaining Broker Non-votes 3.Shareholders approved a non-binding Advisory Vote on the compensation of the company’s named executive officers. Votes in Favor Votes Against Votes Abstaining Broker Non-votes 4.Shareholders ratified the appointment of PricewaterhouseCoopers LLC as the Company’s Independent auditors for 2012. Votes in Favor Votes Against Votes Abstaining Broker Non-votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. FBR & CO. Date: June 5, 2012 By: /s/ Bradley J. Wright Bradley J. Wright Executive Vice President and Chief Financial Officer
